Appeal Brief filed on 5/20/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679                                                                                                                                                                                             
DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8, 9, 12, 15, 16, 21, 23, 24 and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “the high temperature sealing region are discrete axial regions that are divided”; however, the original disclosure fails to support the claim language. The original disclosure recites:

The present invention is directed toward a high temperature hose fitting having a low temperature sealing region, a high 

The crimped region, the low temperature sealing region, and the high temperature sealing region are sequentially arranged in an axial direction.

The low temperature sealing region 54, the crimped region 56, and the high temperature sealing region 50 are sequentially arranged along the longitudinal axis of the hose fitting 20. The sequential order of the regions is dependent on the temperature and pressure in the surrounding environment of the hose fitting 20 and the temperature and pressure of the fluid passing through the hose fitting 20.

The low temperature sealing region, the high temperature sealing region, and the crimped region may be arranged in any suitable sequential order depending on the application for the hose fitting.

The original disclosure does not support the high temperature sealing region are discrete axial regions that are divided. Therefore, the Examiner must conclude the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 



(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites, “a crimped region is defined by the main fitting body and the outer sleeve being crimped toward each other”.  Claim 27 recites, “the main fitting body and the outer sleeve are crimped together to form a metal-to-metal crimp joint”. The original disclosure recites, “[t]he crimped region 56 functions as a metal-to-metal crimp joint in which the tube member 48 is highly compressed between the main fitting body 22 and the outer sleeve 24.”  Claim 27 is simply restating what claim 1 has stated and the original disclosure supports claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 8, 9, 12, 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0292661, Gilbreath et al in view of US 4498691, Cooke.
	In regards to claim 1, in Figures 5 and 9 and associated paragraphs, Gilbreath et al disclose a hose fitting (see Figure 9 below and detail more) comprising: a main fitting body (602) defining a fluid passage; an outer sleeve (604) that surrounds at least a portion of the main fitting body, wherein a crimped region is defined by the main fitting body and the outer sleeve being crimped toward each other; a nipple having a grooved portion; a tube member (abstract: “[t]his disclosure relates generally to a hose coupling for attachment to an end portion of a hose…the hose coupling may include a fitting, a termination attachment, and an end termination…the fitting may be attachable to the end portion of the hose”; therefore, the hose 128 in Figure 5 would be used with all fitting embodiments of the Gilbreath et al invention) radially interposed between the main fitting body and the outer sleeve, wherein a low temperature sealing region is defined by the tube member being compressed over the grooved portion of the nipple; and an elastomeric seal member (636) radially interposed between the main fitting body and the tube member, wherein a high temperature sealing region is defined by the tube member being compressed over the elastomeric seal member, wherein the crimped 
[AltContent: textbox (Hose tapering area )][AltContent: arrow][AltContent: textbox (Grooved portion)][AltContent: arrow][AltContent: textbox (Nipple)][AltContent: arrow][AltContent: roundedrect][AltContent: roundedrect][AltContent: roundedrect]
    PNG
    media_image1.png
    859
    1413
    media_image1.png
    Greyscale

Gilbreath et al do not disclose the grooved portion having a profile formed of spaced rectangular shapes. Applicant has failed to show criticality for the grooved portion having a profile formed of spaced rectangular shapes; and in Figure 10, Cooke teaches a grooved portion (111) having a profile formed of spaced rectangular shapes to improve the seal (col. 6, lines 27-31). It would have been obvious to one having ordinary skill in the art at the time of filing to modify the grooved portion with a profile formed of spaced rectangular shapes to improve the seal as taught by Cooke.
In regards to claim 3, Gilbreath et al in view of Cooke further disclose the nipple is formed on the main fitting body and the grooved portion has a profile with shapes that are at least one of squares, rectangles, triangles, trapezoids, or polygons. 

In regards to claim 9, Gilbreath et al in view of Cooke further disclose the elastomeric seal member includes at least one gasket, the elastomeric seal being arranged in the flat recess and radially interposed between the main fitting body and the tube member. 
In regards to claim 12 Gilbreath et al in view of Cooke further disclose the high temperature sealing region is axially interposed between the crimped region and the low temperature sealing region. 
	In regards to claim 21, Gilbreath et al in view of Cooke further disclose the low temperature sealing region is formed at an axial end of the main fitting body and the tube member extends axially past the axial end of the main fitting body.
	In regards to claim 27, as best understood, Gilbreath et al in view of Cooke further disclose the main fitting body and the outer sleeve are crimped together to form a metal-to-metal crimp joint.
In regards to claim 28, in Figure 9 above, Gilbreath et al in view of Cooke further disclose a thickness of the tube member is tapered (by the geometry of the outer sleeve) from the low temperature sealing region toward the high temperature sealing region. 


s 2 and 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbreath et al in view of Cooke, and in further view of US 2003/0197372, Hoff et al and US 2002/0117851, Brugmann.
In regards to claim 2, Gilbreath et al in view of Cooke disclose a wire that is radially interposed between the main fitting body and the outer sleeve, wherein the crimped region includes engagement between at least one of the nipple and the wire, and the wire and the outer sleeve. Gilbreath et al in view of Cooke do not disclose a hose with braided metal wire. Both Hoff et al and Brugmann teach a hose (12) with braided metal wire. Gilbreath et al, Cooke, Hoff et al, and Brugmann all relate to crimped hose couplings. It would have been obvious to one having ordinary skill in the art at the time of filing to substitute the Gilbreath et al metal wire hose with the Hoff et al and Brugmann braided wire hose, since the Hoff et al and Brugmann braided wire hose is old and well-known in the art of crimped hose couplings.
In regards to claim 23, Gilbreath et al in view of Cooke, and further in view of Hoff et al and Brugmann, further disclose the braided metal wire being radially interposed between the tube member and the outer sleeve, wherein the braided metal wire and the tube member extend axially past an axial end of each of the outer sleeve and the main fitting body.
In regards to claim 24, Gilbreath et al in view of Cooke, and further in view of Hoff et al and Brugmann, further disclose the braided metal wire axially overlaps with each of the low temperature sealing region, the high temperature sealing region, and the crimped region.

In regards to claim 26, Gilbreath et al in view of Cooke, and further in view of Hoff et al and Brugmann, further disclose the grooved portion axially overlaps with a region in which the teeth meshingly engage
In regards to claim 22, Gilbreath et al in view of Cooke, and further in view of Hoff et al and Brugmann, further disclose the tube member is formed of a polytetrafluoroethylene material and an axial end of the main fitting body directly engages the polytetrafluoroethylene material, wherein the tube member extends axially past the axial end of the main fitting body.
Response to Arguments
	Applicant contends that there is a correlation between the hose fitting’s operating temperature range and the low-high temperature sealing regions. The Examiner disagrees. The original disclosure recites:

[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    493
    848
    media_image2.png
    Greyscale


This means that the entire hose fitting subjected to operating temperatures of over 500 degrees Fahrenheit to -65 degrees Fahrenheit. No specific temperature is associated with the low-high temperature sealing regions.
	The original disclosure further recites:

[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    411
    850
    media_image3.png
    Greyscale

This means that the low-high temperature sealing regions are exclusively defined the structure of the hose fitting and not by temperature. 
None of the claims incorporate an operating temperature of over 500 degrees Fahrenheit to -65 degrees Fahrenheit. Therefore, no correlation between the hose fitting’s operating temperature range and the low-high temperature sealing regions exists.
	Applicant contends that the Examiner does not explicitly identify which Gibreath component is considered to be equivalent to the claimed nipple that constitutes the claimed low temperature region. The Examiner disagrees. In the combination of Figures 5 and 9 above, the Examiner explicitly identifies which Gibreath component is considered to be equivalent to the claimed nipple that constitutes the claimed low temperature region. The combination of Figures 5 and 9, above, clearly illustrates a 
	Applicant contends that the prior art low temperature sealing region cannot be the low temperature sealing region because the prior art invention is not intended for low temperature sealing. The Examiner disagreed. Claim 1 recites, “a nipple having a grooved portion; a tube member radially interposed between the main fitting body and the outer sleeve, wherein a low temperature sealing region is defined by the tube member being compressed over the grooved portion of the nipple.” Claim 1 does not include any temperature limitation. Claim 1 includes structural limitations. The prior art discloses a nipple (Figure 9) having a grooved portion; a tube member (128, Figure 5) radially interposed between the main fitting body (Figure 9) and the outer sleeve (Figure 9), wherein a low temperature sealing region (Figure 9) is defined by the tube member being compressed over the grooved portion of the nipple, as claimed. 
	Applicant contends that the prior art does not have the crimped region, low temperature sealing region, and high temperature sealing region being discrete axial regions that are divided and sequentially arranged in an axial direction along the hose fitting. The Examiner disagrees. First, Figure 9 above clearly illustrates the crimped region, low temperature sealing region, and high temperature sealing region being discrete axial regions as claimed. 
	Second, the original disclosure recites, “[t]he low temperature sealing region, the high temperature sealing region, and the crimped region may be arranged in any 
	Applicant contends The Examiner does not provide any other motivation or reasoning for the proposed modification to Gilbreath. The Examiner disagrees. Applicant is conceding that annular grooves would have been known, a consideration, and an obvious to one having ordinary skill of one skilled in the art at the time of filing. Applicant recites:

Additionally, Cooke discloses that the annular grooves 111 are formed on the nipple to improve the seal. (Cooke at col. 6, lines 27-31.) Accordingly, both the present application and Cooke disclose operating characteristics associated with the claimed structure of the grooved portion structure, and thus provide evidence as to the criticality of the claimed grooved portion. 

	Applicant contends Gilbreath and Cooke fails to disclose all of the features of dependent claim 12, which further specifies that the high temperature sealing region is axially interposed between the crimped region and the low temperature sealing region. The Examiner disagrees. In Figure 9 above, Gilbreath illustrates the high temperature sealing region being axially interposed between the crimped region and the low temperature sealing region as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 








/AARON M DUNWOODY/Primary Examiner, Art Unit 3679